              Case 1:19-cv-01042-SRW Document 1 Filed 12/12/19 Page 1 of 16



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF ALABAMA-
                                    SOUTHERN DIVISION


   D.W,by and through his sister and next                   )
   friend, LADONNA WOOD,                                    )
                                                            )
              Plaintiff,                                    )
                                                            )                   1:19cv1042-SRW
                                                            )
              v.

    DOTHAN-HOUSTON COUNTY
    INTELLECTUAL DISABILITIES BOARD,
    INC., a domestic public corporation, doing
    business as The Vaughn-Blumberg Center,

              Defendant




        COMES NOW the Plaintiff D.W.,1 by and through his sister and next friend, LaDonna

Wood (the "Plaintiff"), and respectfully files this Complaint and alleges the following:

                                             INTRODUCTION

         1.        D.W. is a person with Downs Syndrome who attended the Vaughn-Blumberg

Center for almost thirty years in order to take advantage, through his Medicaid benefits, of the

life-enhancing programs that the Center provides.

        2.         Now nearly fifty years old, D.W. attended the Center during the day almost every

day for the better part of thirty years. Almost every day, he took the bus to get there and come

home.



          Out of respect for his privacy and his personhood, D.W. asks to proceed under a pseudonym using his
initials. A separate motion for leave to proceed will be filed contemporaneously with this Complaint to set out the
legal and factua] basis for this request more fully.
               Case 1:19-cv-01042-SRW Document 1 Filed 12/12/19 Page 2 of 16



          3.      D.W. participated in several of the Vaughn-Blumberg Center's programs for

adults with intellectual disabilities. For example, D.W. attended Day Habilitation ("Dayhab")

programming and services and also performed work through the John Conti Work Center.

          4.      Up to and including occasions on or about December 17, 2017, D.W. was

repeatedly sexually abused at the Vaughn-Blumberg Center by another individual, J.W, who is

also a person with a disability.

          5.      The Vaughn-Blumberg Center knew that J.W. was sexually aggressive, and that a

heightened level of attention and special precautions would be necessary (and required under

state law)in order to prevent J.W. from abusing others, such as D.W.

          6.      Tragically, even though the Vaughn-Blumberg Center and its staff were aware that

they needed to take special precautions, both the Center and its staff utterly failed both D.W. and

his abuser in failing to follow any reasonable measures whatsoever to protect consumers at the

Center from instances of abuse like the ones that D.W. suffered.

                                   JUIUSDICTION AND VENUE

          7.      This Honorable Court has original jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1343(a)(3). Several claims herein arise under the Constitution, laws, or treaties of the United

States.

          8.      The Court has supplemental jurisdiction over the pendent state law claims

pursuant to 28 U.S.C. § 1367(a).

          9.      Venue is proper pursuant to 28 U.S.C. § 1391(b)(2), because a substantial part of

the events or omissions giving rise to the claims presented in this case occurred in Houston

County, Alabama, which is in the Middle District of Alabama.
            Case 1:19-cv-01042-SRW Document 1 Filed 12/12/19 Page 3 of 16



                                                    PARTIES

         10.      D.W. is a man who was born with Downs Syndrome. He is a citizen of the State

of Alabama and is over the age of nineteen (19) years old. D.W. has lived with his parents his

entire life. He is also cared for by his loving sister, LaDonna Wood.

         11.      LaDonna Wood ("Plaintiff' or "Ms. Wood") is the sister and next friend of D.W.

She is a citizen of the State of Alabama and is over the age of nineteen (19) years old.

         12.      The Dothan-Houston County Intellectual Disabilities Board, Inc., is a domestic

public corporation doing business as the Vaughn-Blumberg Center (the "Vaughn-Blumberg

Centel' or "the Centee). The Vaughn-Blumberg Center is a resident citizen of the State of

Alabama and is established pursuant to Ala. Code § 22-51-1, et seq; as such, it is not a state

agency for purposes of Art. I, § 14 of the Alabama Constitution of 1901, and its employees are

not state agents.

                                        FACTUAL ALLEGATIONS

                          J.W Abused D.W At The Vaughn-Blumberg Center

         13.      Over the years, one of the other consumers of services at the Vaughn-Blumberg

Center was an individual named J.W.2

         14.      J.W., like D.W, is a person with intellectual disabilities. J.W. is a ward of the

State of Alabama.

         15.      J.W. sexually abused D.W. on several occasions. Most recently, in December

2017, J.W. cornered D.W. alone in a bathroom at the Vaughn-Blumberg Center.

         16.      J.W. violently, sexually abused D.W. in the bathroom.



2
          J.W., like D.W., is a person with a disability. There is no family relationship between the two. Because of
the sensitive nature ofthe allegations, J.W. is identified by his initials for the same reasons as D.W.
          Case 1:19-cv-01042-SRW Document 1 Filed 12/12/19 Page 4 of 16



       17.     J.W. threatened that he would kill D.W. if D.W. told anyone what happened.

       18.     When D.W. returned home from the Vaughn-Blumberg Center, he was visibly

upset, and his father asked him what was wrong. D.W. described the sexual abuse he endured in

detail. He also described the threat J.W. made to keep D.W. from telling anyone about the abuse.

J.W. was extremely upset when he recounted these events to his father.

       19.     This incident was reported to the Center and its staff, and the police investigated

it. The Houston County District Attorney ultimately chose not to prosecute on the grounds that

J.W.'s disabilities would likely make it legally impossible to obtain a conviction.

          The Vaughn-Blumberg Center And Its Employees Knew About The Abuse
                           And Utterly Failed To Prevent It

       20.     The December 2017 incident was not the first instance of J.W.'s abuse of D.W.

       21.     The Vaughn-Blumberg Center's staff has acknowledged that D.W. and his family

reported abuse by J.W. on prior occasions. Nevertheless, the Vaughn-Blumberg Center failed to

keep adequate records of these incidents or to document any plan for addressing abuse or

properly reporting the abuse.

       22.     In addition to several previous incidents of actual abuse, there were occasions on

which J.W. exhibited less serious behavior that was nevertheless troubling and predatory

behavior that should have been cause for concern. For example, J.W. would offer D.W. snacks

and candy in order to lure D.W. into contact with him. The Defendant was aware of this conduct

because the Vaughn-Blumberg Center's staff had caught J.W. doing it, and also because D.W.'s

family had reported it to them.

       23.     J.W. has abused and attempted to abuse other consumers at the Vaughn-Blumberg

Center besides D.W.
          Case 1:19-cv-01042-SRW Document 1 Filed 12/12/19 Page 5 of 16



       24.    J.W.'s sexual abuse and attempted sexual abuse of D.W. and others were known

by the Vaughn-Blumberg Center and its staff, including but not limited to James Ballard and a

case worker named Paige Bertram.

       25.     J.W. is classified as sexually aggressive or "deviant" by the Vaughn-Blumberg

Center, and the Center's staff are aware that J.W. is sexually aggressive and needs a greater

degree of supervision than most consumers in order to keep him from sexually harassing or

abusing others.

       26.     The people who knew that J.W. had attempted and completed sexual abuse

against other consumers, including D.W., included the Executive Director, James Ballard, Paige

Bertram, and other staff at the Vaughn-Blumberg Center, including but not lirnited to office staff

and case workers named Tammy Ruth, Tisha Jackson, Angelica, and Debbie.

       27.     Despite knowing that J.W. had attempted and completed sexual abuse on others,

the staff of the Vaughn-Blumberg Center violated accepted and mandatory policies and practices

regarding the investigation, reporting, prevention, and management of sexual abuse.

       28.     The staff of the Vaughn-Blumberg Center failed to follow state and federal laws,

guidelines, regulations, and standards with respect to known incidents of sexual assault or

attempted sexual assault by J.W., including his attacks on D.W.

       29.     Rather than following accepted standards and applicable laws with respect to

J.W.'s sexual attacks on others, staff members simply chose to informally keep J.W. and D.W.

separated during times when the two of them were in the same place at the same time.

       30.    James Ballard, a Vaughn-Blumberg Center staff member who was responsible for

monitoring consumers during the day, knew of the informal agreement among staff members that
         Case 1:19-cv-01042-SRW Document 1 Filed 12/12/19 Page 6 of 16



D.W. and J.W. should not be together, and it was informally understood among staff members

that Mr. Ballard would keep J.W. and D.W. separated.

       31.    James Ballard, Paige Bertram, Tisha Jackson, and other staff of the

Vaughn-Blumberg Center knew about past incidents and reports of abuse but did not document

it, nor did they document the informal agreement that D.W. and J.W. should be kept apart.

       32.    No one notified D.W's family of this plan, and no other measures were taken to

protect D.W. or other consumers from sexual attacks by J.W.

       33.     As a result of these complete failures to adequately document abuse or protect

consurners from abuse, D.W. was abused by J.W. on more than one occasion.

       34.    Following his abuse in December 2017, D.W.'s family elected to keep him home

until a solution could be implemented that would effectively prevent further abuse.

       35.    In January of 2018, D.W.'s sister LaDonna and his father Leroy met with staff of

the Vaughn-Blumberg Center on two occasions to discuss the abuse and how the

Vaughn-Blumberg Center intended to respond to it.

       36.    The Vaughn-Blumberg Center's staff suggested that it could not implement any

plan that would guarantee J.W. and D.W. would no longer come in contact with each other.

       37.    Incredibly, the Vaughn-Blumberg Center's Executive Director told D.W.'s family

that an appropriate solution would be for D.W. to cease using the Center's services, and that he

should stay home and seek personal care services. In other words, when confronted with the fact

that D.W. had been repeatedly victimized, and that the Vaughn-Blumberg Center knew about the

abuse and failed to prevent it, the Executive Director suggested that the solution should be for

D.W. to simply stop coming to the Center.
          Case 1:19-cv-01042-SRW Document 1 Filed 12/12/19 Page 7 of 16



       38.      In the same meeting, the Executive Director rejected any suggestion that J.W.

himself should be the one to have services diminished. The Executive Director also suggested

that in order for the Center to take any action, the "allegations" of sexual abuse would have to

first result in a conviction of a crime by J.W.

       39.      No other method for protecting D.W. was considered or offered by the

Vaughn-Blumberg Center, except to suggest that if D.W. would come back then the Center's staff

would do its best to keep the two separated.

       40.      D.W. was deeply disturbed by these events and has had to attend counseling as a

result of his abuse.

       41.      D.W. has not returned to the Vaughn-Blumberg Center, despite having gone there

for thirty years. The loss of his daily routine has been emotionally devastating to him.

       42.      J.W. continues to be a consumer at the Vaughn-Blumberg Center and he has

abused other consumers since D.W.'s departure.

                                      CAUSES OF ACTION

                                        COUNT ONE
             Americans With Disabilities Act / Section 504 of the Rehabilitation Act
                         Discrimination on the Basis of a Disability

       43.      The Plaintiff adopts and incorporates by reference each and every allegation

contained in the preceding paragraphs ofthis Complaint as if fully set forth herein.

       44.      The Americans With Disabilities Act (the "ADA") and Section 504 of the

Rehabilitation Act address discrimination against disabled students. Title II ofthe ADA provides

that "no qualified individual with a disability shall, by reason of such disability, be excluded

from participation in or be denied the benefits of the services, programs, or activities of a public
            Case 1:19-cv-01042-SRW Document 1 Filed 12/12/19 Page 8 of 16



entity, or be subjected to discrimination by any such entity." 42 U.S.C. § 12132. Section 504

likewise provides that "[n]o otherwise qualified individual with a disability in the United States .

. . shall, solely by reason of her or his disability, be excluded from the participation in, be denied

the benefits of, or be subjected to discrimination under any program or activity receiving Federal

financial assistance." 29 U.S.C. § 794(a).

        45.     These provisions of federal law protect individuals such as D.W. from being

subjected to peer-on-peer sexual abuse, such as the abuse he suffered from J.W., and they also

protect individuals such as D.W. by requiring facilities such as the Vaughn-Blumberg Center to

protect people with disabilities from harming others or being harmed by each other.

        46.     D.W. had a disability which was the basis of the assaults and harassment he

suffered.

        47.     D.W.'s disability made him a vulnerable target for the harassment and assaults he

suffered, in that D.W.'s disability rendered him less able to protect himself during attacks.

        48.     D.W.'s disability made him less able to advocate for himself or to follow up on

the complaints that he and his family made to the Defendant.

        49.     D.W.'s disability made it easier for the Defendant to repeatedly and continually

fail to follow basic procedures to prevent abuse, and the Defendant's failures to meet the most

basic requirements for protecting consumers like D.W. were due to the fact that D.W. and others

similarly situated are people with disabilities.

        50.     The Defendant was aware that J.W. was sexually aggressive and that he had

assaulted D.W. and other people with disabilities in the past. Previous incidents were reported to
          Case 1:19-cv-01042-SRW Document 1 Filed 12/12/19 Page 9 of 16



the Defendant, and even though the Defendant failed to adequately document those incidents, the

Defendant and its staff have admitted knowledge of prior attacks on D.W. by J.W.

       51.     Furthermore, the Defendant knew that the past assaults were inadequately

documented and had not resulted in the Center or its staff taking adequate measures to prevent

future incidents of harassment and assault.

       52.     The abuse and harassment D.W. suffered were sufficiently severe and pervasive to

alter the condition of D.W.'s care, benefits, and services at the Center and its programs, and they

created an abusive environment for D.W. at the Center.           For example, D.W. repeatedly

complained about abuse, and Defendant and its staff acknowledged that they were aware of a

series of incidents of abuse, but the Defendant and its staff failed to document them or take

measures to prevent J.W. from abusing D.W.

       53.     D.W. wanted to return to the Center following the last incident of abuse, but the

Center and its staff refused to assure D.W. and his family that it would institute effective

measures to prevent future abuse.

       54.     The Defendant and its staff knew about J.W.'s abuse of D.W.,including incidents

which had occurred before December 2017. J.W. was classified as a sexually aggressive

individual.

       55.     The Defendant and its staff knew that their conduct was inadequate to prevent the

abuse of D.W. by J.W.        Nevertheless, the Defendant was deliberately indifferent to the

harassment and abuse D.W. suffered, in that the Vaughn-Blumberg Center and its staff failed to

follow laws, regulations, and policies designed to prevent abuse and maintain a safe,

harassment-free environment for disabled individuals such as D.W.
          Case 1:19-cv-01042-SRW Document 1 Filed 12/12/19 Page 10 of 16



        56.      The Defendant's conduct caused D.W. to be discriminated against on the basis of

his disability, in violation of the ADA and the Rehabilitation Act.


                                         COUNT TWO
                                    Negligence or Wantonness

        57.      The Plaintiff adopts and incorporates by reference each and every allegation

contained in the preceding paragraphs of this Complaint as if fully set forth herein.

        58.      The Plaintiff was specially vulnerable and, as a result, had a special relationship

with the Vaughn-Blumberg Center while he was in the care, custody, and control of the Center

and its staff.

        59.      The Vaughn-Blumberg Center had a duty to provide for the safety and security of

the Plaintiff and to protect the Plaintiff from foreseeable harm.

        60.      As a direct and proximate result of the Vaughn-Blumberg Center's behavior by

and through its agents or employees, the Center breached its duty to the Plaintiff and he was

caused to suffer personal injury, severe emotional distress, and other resultant damages.

        61.      The Vaughn-Blumberg Center is vicariously liable for the tortious acts of its

agents and employees because no person would have been able to commit such misconduct

against the Plaintiff but for the fact that he is a person with a disability who came to the Center

for services.

        62.      The Center negligently failed to implement reasonable policies and procedures or

to perform the duties imposed upon it by state and federal laws and regulations in place at the

time of the misconduct.
          Case 1:19-cv-01042-SRW Document 1 Filed 12/12/19 Page 11 of 16



        63.      As a direct and proximate result ofthe Defendants' unreasonable conduct alleged

herein, the Plaintiff suffered physical injuries and continues to suffer from mental anguish,

extreme emotional distress, and other resultant damages.

                                        COUNT THREE
                           Negligent Hiring, Supervision and Training

        64.      The Plaintiff adopts and incorporates by reference each and every allegation

contained in the preceding paragraphs of this Complaint as if fully set forth herein.

        65.      The Plaintiff was specially vulnerable and, as a result, had a special relationship

with the Vaughn-Blumberg Center while he was in the care, custody, and control of the Center

and its staff.

        66.      The Vaughn-Blumberg Center owed a duty to all the consumers at its Dayhab

programs, including D.W., to properly hire, train, retain, and supervise all staff and employees at

the Center.

        67.      At all times that J.W. sexually abused D.W., he was under the direction,

supervision, and control of the Center.

        68.      At all times that J.W. sexually abused D.W., the employees responsible for

implementing protective measures and preventing sexual abuse by one consumer against another

were under the direction, supervision, and control ofthe Center.

        69.      The Vaughn-Blumberg Center negligently, recklessly, or wantonly breached its

duty to all people with disabilities who came to the Center, including D.W., to properly hire,

train, retain, and supervise all staff at the Center.
         Case 1:19-cv-01042-SRW Document 1 Filed 12/12/19 Page 12 of 16



       70.      As a direct and proximate result of the Defendant's negligent, reckless, or wanton

breach of duty owed to D.W., D.W. was sexually abused by D.W, which caused him personal

injury and severe emotional distress.

                                        COUNT FOUR
                              Premises Liability - Failure to Warn

       71.      The Plaintiff adopts and incorporates by reference each and every allegation

contained in the preceding paragraphs of this Complaint as if fully set forth herein.

       72.      The Vaughn-Blumberg Center sought and established a special relationship with

the Plaintiff, in that he was especially vulnerable at the Dayhab program, and the Center held

itself out as being capable of providing a safe and secure environment in which a person with a

disability such as the Plaintiff would be safe in the Center's custody or supervision.

       73.      The Vaughn-Blumberg Center had a duty to keep the Center's premises

reasonably safe and to protect the consumers who attended its programs, including D.W,from

foreseeable or preventable risks or harms.

       74.      As part of the duty to keep the Vaughn-Blumberg Center's premises safe, the

Defendant had a duty to protect the Plaintiff from the foreseeable harmful or criminal acts of

third parties. This included a duty to keep people with disabilities under the Center's own

custody, care, and control from being in situations that make them vulnerable to victimization or

exploitation.

       75.      The Vaughn-Blumberg Center negligently, recklessly, or wantonly breached its

duties to D.W. by failing to maintain the Center's premises reasonably safe from foreseeable or

preventable risks or harms.
         Case 1:19-cv-01042-SRW Document 1 Filed 12/12/19 Page 13 of 16



       76.      The Plaintiff was especially vulnerable due to his disabilities at the time the

events that are the subject of this Complaint occurred.

       77.      The Plaintiff, while a consumer of the Vaughn-Blumberg Center's programming

and services, was unable to protect himself from being groomed, harassed, assaulted, and

eventually raped.

       78.      The Vaughn-Blumberg Center failed to act reasonably in maintaining its premises

in a safe condition, and failed to warn the Plaintiff and his guardians of the dangers of entering

the premises.

       79.      The Vaughn-Blumberg Center is vicariously liable for the tortious conduct of J.W.

because J.W. would not have been able to complete these acts but for the fact that he was a

consumer at the Vaughn-Blumberg Center at the time of the misconduct

       80.      Further, the Vaughn-Blumberg Center is vicariously liable for the tortious conduct

of its staff because J.W. would not have been able to complete acts of abuse on D.W. but for the

fact that the staff members who knew about the risks posed by J.W. and failed to prevent them or

follow proper protocols were employed by the Center at the time of the misconduct.

       81.      The grooming, harassment, and eventual rape of D.W. at the Vaughn-Blumberg

Center's premises was not reasonably related to the provision of Dayhab services.

       82.      The harm the Plaintiff suffered was of a personal nature, entirely tmrelated to his

status as a consumer of Dayhab services, and was caused because the Center and its staff

unreasonably placed the Plaintiff in a position of extreme vulnerability and exposed him to an

unsafe environment where he was likely to be sexually assaulted by J.W.
         Case 1:19-cv-01042-SRW Document 1 Filed 12/12/19 Page 14 of 16



       83.     As a direct and proximate result of the wrongful conduct of the Defendants

alleged herein, D.W. suffered physical injuries and continues to suffer from mental anguish,

extrerne ernotional distress, and other resultant damages.

                                         COUNT FIVE
                                       Assault and Battery

       84.     The Plaintiff adopts and incorporates by reference each and every allegation

contained in the preceding paragraphs of this Complaint as if fully set forth herein.

       85.     J.W., a consurner of services at the Vaughn-Blurnberg Center, made unwanted,

inappropriate overtures toward the Plaintiff and the subsequent, corresponding unwanted abuse

of the D.W. legally constitutes assault and battery under Alabama law.

       86.     J.W.'s misconduct included the unwanted, inappropriate touching of the Plaintiffs

person in a rude or angry manner, so as to create in D.W.'s mind a well-founded fear of an

imminent battery coupled with the apparent ability to effectuate that atternpt if not prevented.

       87.     The Vaughn-Blumberg Center and its staff are vicariously liable for J.W.'s assault

and battery of D.W. because D.W. would not have been able to commit assaults and batteries on

the Plaintiff but for the fact that his conduct was facilitated and encouraged by the

Vaughn-Blumberg Center on its premises -- specifically, during the Dayhab programming known

as the John Conti Center within the Vaughn-Blumberg Center.

       88.     The Defendant Vaughn-Blumberg Center is vicariously liable for J.W.'s assault

and battery of the D.W. because the D.W. was specially vulnerable while in the Center's custody

or supervision, in that D.W. was unable because of his disability to defend hirnself frorn J.W.'s

abuses and assaults.
         Case 1:19-cv-01042-SRW Document 1 Filed 12/12/19 Page 15 of 16



       89.    As a direct and proximate result of the wrongful conduct of the Defendants

alleged herein, D.W. suffered physical injuries and continues to suffer from mental anguish,

extreme emotional distress, and other resultant damages.

                                    PRAYER FOR RELIEF

       WHEREFORE, premises considered, the Plaintiff respectfully prays that this Honorable

Court enter an Order:

       A.     That this Honorable Court enter a judgment in favor of Plaintiff and against the

Defendants under 42 U.S.C. § 12132; 29 U.S.C. § 794(a); 42 U.S.C. § 1983 and Alabama law;

       B.     That damages be awarded to Plaintiff against Defendants in their individual

capacities in an amount deemed appropriate by a jury and authorized by law;

       C.     That attorneys' fees, expenses, and costs of this action be awarded as authorized

by law; and

       D.     That the Plaintiff be awarded such other and further relief as the Court deems just

and proper.

                                        JURY DEMAND

       Plaintiff demands trial by a struck jury.

                                                     gp,t,     Vekt40
                                                   Paul H. Rand (ASB-5595-099N)
                                                   Attorneyfor Plaintiff
                                                   Dated: December IA ,2019

OF COUNSEL:
ZARZAUR
2332 Second Avenue North
Birmingham, Alabama 35203
T:(205)983-7985
F:(888)505-0523
E: paul@zarzaur.com
        Case 1:19-cv-01042-SRW Document 1 Filed 12/12/19 Page 16 of 16



PLAINTIFF WILL SERVE PROCESS ON THE DEFENDANT BY CERTIFIED MAIL
AT THE FOLLOWING ADDRESS:

Dothan-Houston County Intellectual Disabilities Board,Inc.
% Ed Dorsey, Registered Agent
2715 Flynn Road
Dothan, Alabama 36304

                                                VI • thoro
                                        Paul H. Rand (ASB-5595-099N)
                                        Of Counsel
